Citation Nr: 9933580	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  96-41 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


INTRODUCTION

The veteran had active service in the Merchant Marines 
between April 1942 and August 1945.  He died in January 1994.  
The appellant is his surviving spouse.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 1996 by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board remanded this 
claim in April 1998.  The requested actions have been 
completed, and the case is again before the Board for 
appellate consideration.



FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied by the New Orleans RO by means of a rating 
decision rendered in June 1994.  The appellant was notified 
of that decision, and of appellate rights and procedures, but 
did not perfect an appeal within the statutory period for 
such action.

2.  The evidence received subsequent to June 1994, with 
regard to the appellant's claim for service connection for 
the cause of the veteran's death, is not new.


CONCLUSIONS OF LAW

1.  The New Orleans RO's June 1994 rating decision, wherein 
service connection for the cause of the veteran's death was 
denied, is final.  38 U.S.C.A. § 7105 (West 1991).

2.  The evidence received subsequent to the New Orleans RO's 
June 1994 rating decision, wherein service connection for the 
cause of the veteran's death was denied, does not serve to 
reopen the appellant's claim.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals (Court) 
has held that the well-groundedness requirement set forth in 
38 U.S.C.A. § 5107(a) (West 1991) does not apply with regard 
to the 

reopening of disallowed claims and the revision of prior 
final determinations, insofar as the evidence is reviewed as 
to whether the criteria for the reopening of claims are 
satisfied.  Jones v. Brown, 7 Vet. App. 134 (1994); see also 
Gobber v. Derwinski, 2 Vet. App. 470 (1992).  

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. § 7104(b) (West 
1991).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1999); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans, 9 Vet. App. 
at 284 (1996).  In addition, see Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), wherein the Court held that a 
three-step analysis is necessary, in that it must first be 
determined if there is new and material evidence to reopen a 
claim; if there is such evidence, the claim is reopened and 
the Board must then determine if the 

claim is well grounded, based upon all the evidence of 
record.  If the Board finds, in such circumstances, that the 
claim is well grounded, it must then be reviewed on its 
merits, which requires consideration of all of the evidence, 
both old and new.  See also Evans, 9 Vet. App. at 283 (1996), 
and Manio v. Derwinski, 1 Vet. App. 140 (1991).

In the instant case, service connection for the cause of the 
veteran's death was denied by the New Orleans RO by means of 
a June 1994 rating action, following a review of evidence 
that included the veteran's service medical records, reports 
of VA and private medical treatment accorded him in 1992, and 
a death certificate showing that he died in January 1994 as a 
result of cardiopulmonary arrest due to lung cancer.  The RO 
found that these records did not demonstrate that his fatal 
lung cancer was service connected, or that any service-
connected disorder caused or contributed to his death.

The appellant was notified of that decision, and of appellate 
rights and procedures, but did not indicate disagreement 
therewith within the time period for such action.  
Accordingly, the RO's June 1994 rating decision is final, 
and, as indicated above, can be reopened only upon the 
receipt by VA of evidence that is both new and material.

No such evidence has been received in this case.  The 
evidence that has been associated with the veteran's claims 
folder subsequent to June 1994 consists primarily of 
statements from the appellant, to the effect that her 
husband's death was caused by his inservice exposure to 
asbestos, and a copy of DVB Circular 21-88-8, which was 
issued in May 1988  and which pertains to asbestos-related 
diseases.  This evidence is not new.  As the Board explained 
in its April 1998 Remand, the New Orleans RO's June 1994 
rating decision, while not specifically citing asbestos 
exposure as a source of the veteran's fatal lung cancer, is 
nonetheless deemed to encompass all potential means and 
theories by which service connection for the 

cause of death could be granted, and to have considered all 
evidence of record with regard to all applicable laws and 
regulations.  It therefore follows that the June 1994 rating 
decision pertains to the question of service connection for 
the cause of the veteran's death from all possible service-
related sources, to include but not limited to asbestos 
exposure.  Accordingly, the appellant's contentions, and the 
copy of the VA circular that was issued in May 1988, do not 
constitute new evidence.

In brief, the evidence received by VA since the June 1994 
rating decision is not new and material, and does not serve 
to reopen the appellant's claim for service connection for 
the cause of the veteran's death.  Concomitantly, in view of 
the fact that the appellant's claim has not been reopened, 
the question of whether this claim is well grounded is 
immaterial, and need not be addressed.


ORDER

New and material evidence has not been received to reopen a 
claim of service connection for the cause of the veteran's 
death, and the benefits sought with regard to that claim 
remain denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

